Appeal from a decision of the State Industrial Board which held that the employer was not entitled to a refund of moneys transferred to the Aggregate Trust Fund of the State Insurance Fund, after the death of a widow to whom an award had been made for death benefits. The application for a refund of the unpaid balance was denied on the ground that the employer had notice of the hearing for consideration of the payment of the award into the Aggregate Trust Fund, and did not appeal from the decision directing him to pay the money into such fund. It also appears that the employer failed to appeal from a decision finally made on his original application for a review of the award for death benefits. We think the decision of the Board was properly made and that the record sustains it. Decision unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.